Name: 87/183/Euratom: Commission Decision of 9 March 1987 concerning the final conclusion on behalf of the European Atomic Energy Community, of the Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Sweden, the Swiss Confederation, the Republic of Finland, the Kingdom of Norway and the Republic of Austria
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs
 Date Published: 1987-03-14

 14.3.1987 EN Official Journal of the European Communities L 71/36 COMMISSION DECISION of 9 March 1987 concerning the final conclusion on behalf of the European Atomic Energy Community, of the Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Sweden, the Swiss Confederation, the Republic of Finland, the Kingdom of Norway and the Republic of Austria (87/183/Euratom) THE COMMISSION OF THE'EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Whereas the Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Sweden (1), the Swiss Confederation (2), the Republic of Finland (3), the Kingdom of Norway (4) and the Republic of Austria (5) were signed on 13 January 1986, 8 January 1986, 29 April 1986, 27 June 1986 and 15 July 1986, respectively; Whereas by Decision of the 9 February 1987, the Council approved those Framework Agreements for the purposes of final conclusion by the Commission on behalf of the European Atomic Energy Community; Whereas those Framework Agreements should be finally concluded on behalf of the European Atomic Energy Community, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreements for scientific and technical cooperation between the European Communities and the Kingdom of Sweden, the Swiss Confederation, the Republic of Finland, the Kingdom of Norway and the Republic of Austria are hereby finally concluded on behalf of the European Atomic Energy Community. Article 2 The President of the Commission shall give the notification provided for in Article 13 of the Agreements on behalf of the European Atomic Energy Community. Done at Brussels, 9 March 1987. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 313, 22. 11. 1985, p. 1. (2) OJ No L 313, 22. 11. 1985, p. 5. (3) OJ No L 78, 24. 3. 1986, p. 23. (4) OJ No L 78, 24. 3. 1986, p. 26. (5) OJ No L 216, 5. 8. 1986, p. 7.